Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153465(41)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  WILLIAM BRANDON,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 153465
  v                                                                 COA: 324712
                                                                    Livingston CC: 13-027756-NO
  DENISE L. HANDELSMAN, D.O.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 3, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 27, 2016
                                                                               Clerk